Title: From Thomas Jefferson to Elijah Mead, 26 June 1823
From: Jefferson, Thomas
To: Mead, Elijah


                        
                        
                            Monto
                            June 26. 23.
                        
                    Th: Jefferson returns his thanks to mr Mead for the copy he has been so kind as to send him of his address to the Linnæan society at their celebration of the 24th ult.he has read with great satisfaction the history it presents of the rise and progress of Botanical science, and of the worthies who have
			 particularly advanced it, of whom no one can be placed in competition with him who gives name to our institution. with his thanks for this mark of his attention he prays mr Mead to accept his respectful salutations.
                        
                    